Opinion by
Keefe, J.
In accordance with stipulation of counsel and following the decisions cited, which were incorporated herein, the merchandise in question was held dutiable as follows: (1) Certain items the same in all material characteristics respectively as the articles having the corresponding exhibit designations and passed upon in Oy Wo Tong v. United States (5 Cust. Ct. 70, G. D. 372) were held to be free of duty under paragraph 1669 as crude drugs, or dutiable at 10 percent under paragraph 34 as drugs, advanced; (2) ve-tsin similar in all material respects to that the subject of Quong Yuen Shing Co. v. United States (31 C. C. P. A. 43, C. A. D. 247), found to contain salt, was excluded from paragraph 5 and held dutiable at 20 percent under paragraph 1558 as a nonenumerated manufactured article; and (3) the duck meat packed in oil similar in all material respects to that the subject of Wa Chong v. United States (T. D. 45695) was held dutiable upon the basis of the weight of the duck, exclusive of the oil, agreed to weigh 55 pounds. The protest was sustained to this extent.